Citation Nr: 1021495	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for Type II Diabetes Mellitus.

2.  Entitlement to an initial compensable rating for 
associated left foot neuropathy from July 11, 2002 to 
February 27, 2005, and a rating higher than 10 percent since 
February 28, 2005.

4.  Entitlement to an initial compensable rating for 
associated right foot neuropathy from July 11, 2002 to 
February 27, 2005, and a rating higher than 10 percent since 
February 28, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
August 1971 and from January to February 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for Type II diabetes 
mellitus and assigned an initial 20 percent rating for the 
disability retroactively effective from July 11, 2002, one 
year prior to the date of receipt of the Veteran's claim for 
service connection.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  Also in that decision, the RO denied additional 
claims for service connection for right and left foot 
neuropathy.  But in another decision since issued in February 
2005, during the pendency of this appeal, the RO granted 
service connection for right and left foot neuropathy - as 
residual complications of the diabetes, and assigned initial 
0 percent (i.e., noncompensable) ratings for each lower 
extremity, also retroactively effective from July 11, 2002, 
one year prior to the date of receipt of the Veteran's claim 
for service connection.  And he appealed for higher initial 
ratings for this additional associated disability, as well.  
Id.

The RO even more recently, in October 2005, issued another 
decision increasing these initial ratings for the right and 
left foot neuropathy to 10 percent retroactively effective as 
of February 28, 2005, the date of a VA compensation 
examination.  The Veteran has continued to appeal, requesting 
even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating the Veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

In October 2009, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board.  This type of hearing is 
often referred to as a Travel Board hearing.  During the 
hearing, the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

Also, in another statement submitted the same day as the 
hearing, 
on VA Form 21-4138, the Veteran indicated that he believes 
his tinnitus (i.e., ringing in his ears), like his bilateral 
hearing loss, should be service connected.  As well, he said 
he had to undergo gastric bypass surgery on account of his 
diabetes so should receive additional compensation for this 
secondary condition.  See38 C.F.R. § 3.310(a) and (b); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service 
connection on this secondary basis if it is established the 
additionally claimed disability is proximately due to, the 
result of, or aggravated by a service-connected condition).  
And lastly, he requested a compensable rating for his 
erectile dysfunction (ED), another complication of his 
diabetes.

The RO already has considered, and denied, the claim for 
service connection for gastric bypass in a March 2007 
decision.  And although that decision was premised on the 
notion that gastric bypass (as an elective procedure) is not 
considered to be an actually disabling condition, and is not 
directly related to the Veteran's military service, the fact 
that he is now alleging, instead, that it is 
secondary to his diabetes does not negate the fact that he 
needs to submit new and material evidence to reopen this 
claim since he did not appeal that prior March 2007 decision.  
See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) 
(wherein the U.S. Court of Appeals for the Federal Circuit 
held, among other things, that separate theories in support 
of a claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability).  
Similarly, the RO also already has considered, and denied, 
the claim for service connection for tinnitus in the October 
2005 decision, and the Veteran did not appeal that decision, 
either, at least as it concerned his claim for tinnitus.  So 
he has to submit new and material evidence to reopen this 
claim, too.  38 C.F.R. § 3.156 (2009).

In any event, the Board does not currently have jurisdiction 
to consider any of these other claims, so they are referred 
to the RO for appropriate development and consideration.


FINDINGS OF FACT

1.  Since July 11, 2002, one year prior to filing his claim, 
the Veteran's Type II Diabetes Mellitus has required a 
restricted diet and insulin, but never necessitated 
regulation of his activities. 

2.  Also since July 11, 2002, the associated neuropathy has 
been manifested by a burning sensation and pain in the bottom 
of his feet, which in turn is tantamount to mild incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for the Type II Diabetes Mellitus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.119, Diagnostic Code (DC) 7913 (2009).  

2.  The criteria are met, however, for higher initial 10 
percent ratings for the associated left and right foot 
neuropathy retroactively effective from July 11, 2002, so 
prior to February 28, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DC 
8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C.A. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2003, July 2005, October 2006, and May 2009.  The letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  

Note also that the October 2006 and May 2009 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claims - keeping in mind 
his claims initially arose in the context of him trying to 
establish his underlying entitlement to service connection, 
since granted.  In cases, as here, where an increased-rating 
claim arose in another context - namely, the Veteran trying 
to establish his underlying entitlement to service 
connection, and the claims were subsequently granted and he 
has appealed a downstream issue such as the initial 
disability ratings assigned, the underlying claims have been 
more than substantiated, they have been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, as mentioned, 
the Veteran was provided the additional Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claims.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated his claims in the April 
2007 SOC and the more recent August 2009 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.  So any arguable timing defect in the provision of 
that additional notice has been rectified.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), private medical records, a transcript of his 
Travel Board hearing testimony, and lay statements in support 
of his claims.  In addition, the RO arranged for a VA 
compensation examination to assess the severity of his Type 
II Diabetes Mellitus and the associated neuropathy affecting 
his feet, which are now the determinative downstream issues 
since his appeal is for higher initial ratings for these 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of these disabilities was in May 
2009, so relatively recently.  And the report of that 
evaluation contains all the findings needed to properly 
evaluate these disabilities under the applicable rating 
criteria.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of these disabilities is 
not needed because there is sufficient evidence, already of 
record, to fairly decide these claims insofar as assessing 
the severity of these disabilities.  See  Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 
526 (1995). 

General Statutes and Regulations for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based upon the facts found.  That 
is to say, VA may "stage" the rating to compensate the 
Veteran for times since the effective date of his award when 
his disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of his disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).



Whether the Veteran is Entitled to an Initial Rating Higher 
than 20 Percent for his Type II Diabetes Mellitus

The Veteran's Type II Diabetes Mellitus is rated under 38 
C.F.R. § 4.119, DC 7913.

Under DC 7913, a 20 percent rating is warranted for Type II 
Diabetes Mellitus which requires insulin and a restricted 
diet, or; an oral hypoglycemic agent and a restricted diet.  
A higher 40 percent rating is warranted if the diabetes 
requires insulin, a restricted diet, and regulation of 
activities.  Note (1) in this code indicates to evaluate 
compensable complications of the diabetes separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.

Service connection already has been granted and separate 
ratings assigned, albeit noncompensable, for multiple 
complications of the diabetes - namely, the right and left 
foot neuropathy that is being separately adjudicated in this 
decision, but also a kidney disorder (nephrolithiasis), 
hypertension, and ED.  So the Veteran is being compensated 
for those additional disabilities that are attributable to 
his diabetes.

And as specifically concerns his diabetes, the Court has held 
that in order to demonstrate a regulation of activities, 
"medical evidence" is required to show that both occupational 
and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The 
phrase "regulation of activities" means "avoidance of 
strenuous occupational and recreational activities."  
Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 
7913 (defining the term within the criteria for a 100-percent 
rating)).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating for 
his Type II Diabetes Mellitus.  The evidence of record 
reveals his diabetes mellitus requires a restricted diet and 
insulin (at times), but does not necessitate a regulation of 
his activities.  38 C.F.R. § 4.119, DC 7913.  


Hence, since all three requirements for the higher 40 percent 
rating are not met, he cannot receive this greater rating.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).

During his May 2004 VA examination, the Veteran reported that 
he was then currently taking insulin and was on a restricted 
diet.  He also indicated he exercised by doing yard work and 
walking.

During his February 2005 VA examination, the Veteran reported 
that he had never been told to limit his activities due to 
his Type II diabetes mellitus.  He also stated that he was 
then currently on insulin.

During his November 2006 VA examination, the Veteran reported 
that he was no longer using insulin to treat his Type II 
diabetes mellitus (this, apparently, was partly because he 
had lost a huge amount of weight since his gastric bypass 
surgery, indeed, so much so that insulin was no longer deemed 
necessary).  He also indicated that he did not experience any 
functional impairment as a result of his Type II diabetes 
mellitus.

During the most recent May 2009 VA examination, the examiner 
noted the Veteran was on a restricted diet.  But the examiner 
also determined the Veteran's Type II diabetes mellitus was 
"quiescent."  In further explanation, the examiner stated 
that the Veteran's Type II diabetes mellitus has only a 
minimal effect on his occupation.  The examiner also stated, 
however, the Veteran's Type II diabetes mellitus has a 
significant effect on his daily activities, since it hinders 
his sexual activity (due to the ED).  But the ED, as 
mentioned, already has been separately rated, albeit as 
noncompensable.  And, as also already mentioned, in response 
to the statement the Veteran submitted in October 2009 (on VA 
Form 21-4138), the Board is referring his claim for a higher 
rating for the ED to the RO for appropriate development and 
consideration.  Moreover, he is already receiving 
special monthly compensation (SMC) on account of loss of use 
of a creative organ.

During his October 2009 Travel Board hearing, the Veteran 
maintained that he has to regulate his activities on account 
of his diabetes.  The other evidence in the file, however, 
indicates otherwise.  While he may choose to avoid strenuous 
activity, the medical evidence of record does not show that 
he has been advised to do so by a physician.  In fact, to the 
contrary, an October 2006 statement from Dr. J.D. indicates 
the Veteran was encouraged to exercise by adhering to a daily 
aerobic routine.  So he is being actively encouraged by his 
physicians to participate in strenuous activity, such as by 
exercising, as opposed to avoiding it.

Therefore, while the Veteran no doubt sincerely believes that 
his diabetes is severe enough to warrant a higher rating, the 
medical and other evidence of record does not support this 
notion.  And as the Court indicated in Camacho, he needs this 
supporting medical evidence, not just his unsubstantiated lay 
allegation.  See also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Court in Camacho has explained that, to show his 
activities require regulation, there needs to be medical 
confirmation of this, which in this instance there is not.  
38 C.F.R. § 3.159(a)(2).  Rather, again, there is only the 
Veteran's unsubstantiated lay allegation, which is 
insufficient to satisfy this third requirement for the higher 
40 percent rating in DC 7913.  See also Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether [lay] testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Moreover, since the Veteran has never met the requirements 
for the higher 40 percent rating at any time since July 11, 
2002, the effective date of the grant of service connection, 
the Board also cannot "stage" his rating under Fenderson 
because the lesser 20 percent rating represents his maximum 
level of disability on account of his diabetes during this 
relevant time period at issue.


For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and that 
his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Whether the Veteran is Entitled to Higher Initial Ratings for 
the Associated Neuropathy Affecting his Feet

This additional disability, as a complication of the 
diabetes, is rated under 38 C.F.R. § 4.124a, DC 8520, akin to 
paralysis of the sciatic nerve.  When an unlisted condition 
is encountered, it is permissible to rate the condition under 
a closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under DC 8520, mild incomplete paralysis warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent rating.  
An even higher 80 percent rating is assigned for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).



Applying these criteria to the facts of this case, the Board 
finds that the Veteran is entitled to the higher 10 percent 
rating earlier - as of July 11, 2002, rather than as of 
February 28, 2005.  Since, however, he has never had more 
than mild incomplete paralysis of his sciatic nerve, in 
either lower extremity, he is at most entitled to this 10 
percent rating.  38 C.F.R. § 4.124a, DC 8520.

During his May 2004 VA examination, the Veteran reported that 
he had mild symptoms of burning and pain in the bottom of his 
feet, but otherwise no neurological symptoms.  On objective 
clinical evaluation, the VA examiner determined the Veteran's 
nerves, vibration sense, and motor strength in his 
lower extremities were normal.

Contemporaneously dated private outpatient treatment records 
confirm these determinations.

During his subsequent November 2006 VA examination, the 
Veteran continued to complain of tingling, numbness, and 
abnormal sensation in his legs and feet.  The objective 
neurological examination of his lower extremities, however, 
was within normal limits.

During an even more recent February 28, 2005 VA examination, 
the VA examiner additionally determined the Veteran's 
position, vibration, and light touch were diminished in his 
lower extremities.

And during his most recent May 2009 VA examination, the 
Veteran again complained of tingling and numbness in his legs 
and feet.  The objective neurological examination of his 
lower extremities revealed that his motor function was within 
normal limits, but his sensory function was abnormal with 
findings of diminished sensation in both legs.

Contemporaneously dated private outpatient treatment records 
confirm these VA examiner's findings.



These medical evaluation and treatment records, on the whole, 
show the Veteran has repeatedly (consistently) complained of 
a burning sensation and pain in his feet.  And although not 
always confirmed on objective clinical evaluation, there have 
been credible suggestions of him experiencing these symptoms 
since July 11, 2002.  Therefore, since the functional effect 
of these symptoms is tantamount to mild (though not moderate) 
incomplete paralysis of his sciatic nerve, he is entitled to 
the higher 10 percent rating as of July 11, 2002, for each 
foot, rather than only effective as of February 28, 2005.  So 
he will receive additional compensation (at the 10-percent 
level, rather than noncompensable level) for these 
immediately preceding years.

Extra-schedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's disabilities cause 
some appreciable impairment in his occupational functioning 
and capacity.  But the extent of this impairment is 
adequately contemplated by the schedular ratings assigned for 
his disabilities (the diabetes and associated neuropathy), 
which reasonably describe the effects of these disabilities.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.

Here, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular ratings assigned), suggesting 
the Veteran is not adequately compensated by the regular 
rating schedule.  All of his evaluation and treatment for 
these disabilities has been on an outpatient basis, not as an 
inpatient, much less frequent inpatient.  Moreover, during 
the most recent May 2009 VA compensation examination, the VA 
examiner determined the effect of these disabilities on the 
Veteran's usual occupation is minimal.  So the Board need not 
refer this case for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 20 percent for 
the Type II Diabetes Mellitus is denied.

However, higher 10 percent ratings are granted for the 
associated neuropathy affecting the feet (right and left) as 
of July 11, 2002, so earlier than the existing
February 28, 2005, effective date for this higher rating.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


